     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


       v.                                                      DECISION AND ORDER
                                                                   17-CR-116S
KENNETH CASSIDY,

                             Defendant.




                                     I. INTRODUCTION

       Presently before this Court is Defendant Kenneth Cassidy’s Motion for Release or

Sentence Reduction under the federal compassionate-release statute (Docket No. 55),

which the government opposes. See 18 U.S.C. § 3582 (c)(1)(A). Because Cassidy has

failed to satisfy the mandatory exhaustion provisions of the statute, his motion is denied

without prejudice.

                                     II. BACKGROUND

       On January 8, 2018, Cassidy waived indictment and pleaded guilty to a 2-count,

superseding information charging him with conspiracy to commit wire fraud, in violation

of 18 U.S.C. § 1349, and willful failure to file an income tax return, in violation of 26 U.S.C.

§ 7203. (Docket Nos. 23-26.) These charges stemmed from Cassidy’s participation in a

conspiracy to defraud Lowe’s Companies, Inc., out of millions of dollars through the

creation and use of 173 false and fictitious “Lowe’s Accounts Receivable” accounts and

his failure to report his income from this criminal activity on his federal income tax returns

from 2012 to 2015.




                                               1
      Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 2 of 17




        On December 18, 2018, this Court sentenced Cassidy to 60 months’ imprisonment

on Count 1, and 12 months’ imprisonment on Count 2, to run concurrently, which fell

within the range of the parties’ sentencing provision providing for the imposition of a

sentence between 57 and 71 months pursuant to Rule 11 (c)(1)(C) of the Federal Rules

of Criminal Procedure. (Docket Nos. 25, 50, 52.) Cassidy’s sentence also included 3

years’ supervised release on Count 1, and 1 year of supervised release on Count 2, to

run concurrently, a $125 special assessment, no fine, and $2,649,169.17 in restitution.

(Docket Nos. 50, 52.) Cassidy is presently serving his sentence at FCI Danbury, with a

release           date           of          March             31,          2021.                      See

https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited April

23, 2020).

        On April 10, 2020, Cassidy moved for release to home confinement or for a

sentence reduction to time served under 18 U.S.C. § 3582 (c)(1)(A) on the ground that

he is at heighted risk to develop COVID-19 given his asthma and cardiac conditions and

the outbreak of the coronavirus at FCI Danbury. (Docket Nos. 55, 58, 59.) Cassidy first

applied for the same relief from the Bureau of Prisons on April 4, 2020. 1 (Docket No. 57-

1, pp. 3-5.) The government opposes Cassidy’s motion. (Docket No. 57.)




1 Cassidy twice submitted requests for compassionate release to the Bureau of Prisons. He submitted his
first request on April 4, 2020, by way of an “Inmate Request to Staff” form addressed to his case manager
and through a contemporaneous email to the warden. (See Docket No. 57-1, pp. 3-5.) He submitted his
second request on April 15, 2020, by way of another “Inmate Request to Staff” form addressed to his case
manager. (See Docket No. 57-1, p. 2.) While the government represents that Cassidy never sent his email
to the warden and never submitted his first request to his case manager, it has submitted no affidavits in
that regard and, in fact, it readily obtained and submitted copies of these documents that were reportedly
never received. Accordingly, in the absence of evidence to the contrary, this Court finds that Cassidy first
requested compassionate release from the Bureau of Prisons on April 4, 2020.


                                                     2
      Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 3 of 17




                                         III. DISCUSSION 2

A.      Compassionate Release under 18 U.S.C. § 3582 (c)(1)(A)

        “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, 02 CR 743-07 (CM), 2020 WL 497987, at *1

(S.D.N.Y. Jan. 15, 2020). One such statute is 18 U.S.C. § 3582 (c)(1)(A)(i), which, as

amended by the First Step Act of 2018, 3 provides as follows:

                The court may not modify a term of imprisonment once it has
                been imposed except that—in any case—the court, upon
                motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf
                or the lapse of 30 days from the receipt of such a request by
                the warden of the defendant’s facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term
                of probation or supervised release with or without conditions
                that does not exceed the unserved portion of the original term
                of imprisonment), after considering the factors set forth in
                section 3553 (a) to the extent that they are applicable, if it finds
                that—(i) extraordinary and compelling reasons warrant such
                a reduction; . . . and that such a reduction is consistent with
                applicable policy statements issued by the Sentencing
                Commission.

        The defendant carries the burden of showing that he or she is entitled to a sentence

reduction under the statute. See United States v. Ebbers, (S4) 02-CR-1144-3 (VEC),

2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). A defendant proceeding on his or her own

motion may meet that burden by demonstrating (1) that he or she satisfied the statutory


2The discussion below builds on this Court’s previous decision in United States v. Schultz, 17-CR-193S,
2020 WL 1872352, at *3-6 (W.D.N.Y. Apr. 15, 2020).

3 Congress amended 18 U.S.C. § 3582 (c)(1)(A) in the First Step Act of 2018 to allow prisoners to bring

their own motions for compassionate release after proper exhaustion. See Pub. L. No. 115-391, 132 Stat.
5194, 5222 (2018). The previous version of the statute permitted only the Bureau of Prisons to bring
compassionate-release motions. See, e.g., United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at
*1 n.1 (S.D.N.Y. Feb. 4, 2020) (explaining the First Step Act amendment); United States v. Gotti, 02 CR
743-07 (CM), 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020) (same).

                                                   3
        Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 4 of 17




exhaustion requirement, (2) that extraordinary and compelling reasons exist for a

sentence reduction, and (3) that a sentence reduction is consistent with the applicable

Sentencing Guidelines provisions. See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v.

Perez, 17 Cr. 513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020). If the court

finds, after consideration of the applicable 18 U.S.C. § 3553 (a) factors, that the defendant

has met this burden, it may reduce the defendant’s sentence under the statute. See 18

U.S.C. § 3582 (c)(1)(A)(i); see also United States v. Gileno, No. 3:19-CR-161-(VAB)-1,

2020 WL 1307108, at *1-2 (D. Conn. Mar. 19, 2020).

          The statutory exhaustion requirement “must be strictly enforced.” United States v.

Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (citing

Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004)). The exhaustion requirement

is met if the defendant establishes either (1) that the Bureau of Prisons denied his or her

request that it bring a compassionate-release motion and he or she fully exhausted all

administrative appeal rights with respect to that denial, 4 or (2) that the warden of the

facility took no action on his or her request for the filing of a compassionate-release motion



4   The Scparta court explained the administrative process before the Bureau of Prisons as follows:

                  First, an inmate must request the warden of her facility to file a
                  compassionate-release motion on her behalf. 28 C.F.R. § 571.61 (a).
                  Second, if the warden denies the prisoner’s request, she has 20 days to
                  appeal to the BOP’s Regional Director. Id. § 571.63 (a) (providing that
                  denials of compassionate-release requests are governed by the BOP’s
                  general Administrative Remedy Program, contained in 28 C.F.R. §§
                  542.10-542.19); id. § 542.15 (a) (“An inmate who is not satisfied with the
                  Warden’s response may submit an Appeal on the appropriate form (BP-
                  10) to the appropriate Regional Director within 20 calendar days of the
                  date the Warden signed the response.”). Third, if the Regional Director
                  denies the prisoner’s request, she then has 30 days to appeal to the BOP
                  General Counsel. Id. § 542.15 (a). A decision from the General Counsel
                  is the final step in the BOP’s Administrative Remedy Program, id., and
                  therefore “constitutes a final administrative decision,” id. § 571.63 (b).

United States v. Scparta, 18-cr-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y. Apr. 20, 2020).

                                                      4
     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 5 of 17




within 30 days of receiving it. See 18 U.S.C. § 3582 (c)(1)(A).

      Congress delegated to the Sentencing Commission the task of “describ[ing] what

should be considered extraordinary and compelling reasons for sentence reduction”

under 18 U.S.C. § 3582 (c)(1)(A). See 28 U.S.C. § 994 (t). The Commission, in turn,

promulgated a Policy Statement concerning sentence reductions under 18 U.S.C. § 3582

(c)(1)(A) in § 1B1.13 of the United States Sentencing Guidelines. The Commentary to

that section contains four examples of circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction: “Medical Condition of the Defendant”; “Age

of the Defendant”; “Family Circumstances”; and “Other Reasons”. U.S.S.G. § 1B1.13.

      At issue here are the “Medical Condition of the Defendant” and “Other Reasons”

examples. The “Medical Condition of the Defendant” example provides as follows:

             Medical Condition of the Defendant—

                 (i)    The defendant is suffering from a terminal illness
                        (i.e., a serious and advanced illness with an end of
                        life trajectory).    A specific prognosis of life
                        expectancy (i.e., a probability of death within a
                        specific time period) is not required. Examples
                        include metastatic solid-tumor cancer, amyotrophic
                        lateral sclerosis (ALS), end-stage organ disease
                        and advanced dementia.

                 (ii)   The defendant is—

                        (I)     suffering from a serious physical or medical
                                condition,

                        (II)    suffering from a serious functional or
                                cognitive impairment, or

                        (III)   experiencing deteriorating physical or
                                mental health because of the aging process,

             that substantially diminishes the ability of the defendant to
             provide self-care within the environment of a correctional

                                            5
     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 6 of 17




             facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 comment n. 1 (A).

      The “Other Reasons” example is a catch-all provision encompassing “an

extraordinary and compelling reason other than, or in combination with, the [other]

reasons described.” Id. n. 1 (D).

      As it relates to the requirement that a sentence reduction be consistent with the

applicable Sentencing Guidelines provisions, U.S.S.G. § 1B1.13 is once again the

relevant provision. It provides that a court may reduce a sentence if, after consideration

of the 18 U.S.C. § 3553 (a) factors, it determines that (1) extraordinary and compelling

reasons warrant the reduction, (2) the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142 (g), and (3) the reduction is

consistent with the U.S.S.G. § 1B1.13 policy statement. See U.S.S.G. § 1B1.13.

      Finally, district courts have broad discretion in deciding whether to grant or deny

motions for sentence reduction. See Gileno, 2020 WL 1307108, at *2.

B.    Cassidy’s Motion for Compassionate Release

      As indicated above, 18 U.S.C. § 3582 (c)(1)(A) contains a threshold exhaustion

requirement. Conceding that he has not met this requirement, Cassidy argues that this

Court can and should excuse this failure given the extraordinary pandemic presently

engulfing the nation.    In opposition, the government argues that the exhaustion

requirement is mandatory and must be enforced, even in the face of an extraordinary

crisis. Mindful that courts have recently come down on both sides of this issue, this

Court’s examination of § 3582 (c)(1)(A) once again leads it to conclude that the

exhaustion requirement is mandatory and must be enforced. See, e.g., United States v.



                                            6
     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 7 of 17




Schultz, 17-CR-193S, 2020 WL 1872352, at *3-6 (W.D.N.Y. Apr. 15, 2020) (Skretny, J.)

(finding that § 3582 (c)(1)(A)’s exhaustion requirement is mandatory).

       Statutory interpretation begins with examination of the statutory text, which is read

with the understanding that the ordinary meaning of the language accurately expresses

the legislative purpose. See Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 251,

130 S. Ct. 2149, 176 L. Ed. 2d 998 (2010); Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,

175, 129 S. Ct. 2343, 2350, 174 L. Ed. 2d 119 (2009). Plain and unambiguous statutory

language is enforced according to its terms, without resort to legislative history. See

Hardt, 560 U.S. at 251 (citing Carcieri v. Salazar, 555 U.S. 379, 387, 129 S. Ct. 1058,

172 L. Ed. 2d 791 (2009) and Jimenez v. Quarterman, 555 U.S. 113, 118, 129 S. Ct. 681,

172 L. Ed. 2d 475 (2009)); BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183, 124 S.

Ct. 1587, 158 L. Ed. 2d 338 (2004) (“[O]ur inquiry begins with the statutory text, and ends

there as well if the text is unambiguous.”); Novak v. Kasaks, 216 F.3d 300, 310 (2d Cir.

2000) (“Only if the text of the statute is not unambiguous do we turn for guidance to

legislative history and the purposes of the statute.”).

       As relevant here, 18 U.S.C. § 3582 (c)(1)(A) provides:

              The court may not modify a term of imprisonment once it has
              been imposed except that—in any case—the court, upon
              motion of the Director of the Bureau of Prisons, or upon
              motion of the defendant after the defendant has fully
              exhausted all administrative rights to appeal a failure of the
              Bureau of Prisons to bring a motion on the defendant’s behalf
              or the lapse of 30 days from the receipt of such a request by
              the warden of the defendant’s facility, whichever is earlier,
              may reduce the term of imprisonment (and may impose a term
              of probation or supervised release with or without conditions
              that does not exceed the unserved portion of the original term
              of imprisonment), after considering the factors set forth in
              section 3553 (a) to the extent that they are applicable, if it finds
              that—(i) extraordinary and compelling reasons warrant such

                                               7
     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 8 of 17




              a reduction; . . . and that such a reduction is consistent with
              applicable policy statements issued by the Sentencing
              Commission.

       The statute speaks in unmistakably plain and unambiguous language. See United

States v. Ogarro, No. 18-cr-373-9 (RJS), 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14,

2020) (Sullivan, Circuit Judge) (finding the language in § 3582 (c)(1)(A) to be “clear as

day”); United States v. Woodson, 18-cr-845 (PKC), 2020 WL 1673253, at *2 (S.D.N.Y.

Apr. 6, 2020) (finding the language in § 3582 (c)(1)(A) “free from ambiguity”). Barring a

motion by the Director of the Bureau of Prisons, a court is authorized to modify a

previously-imposed term of imprisonment for extraordinary and compelling reasons only

if the defendant first presents his or her request for a sentence reduction to the Bureau of

Prisons and either (1) the Bureau of Prisons denies the request and the defendant

exhausts all administrative rights with respect to that denial, or (2) the warden of the

facility takes no action on the request within 30 days of receiving it. See 18 U.S.C. § 3582

(c)(1)(A) (emphasis added).

       This plain exhaustion mandate contains no built-in textual exceptions, other than

the 30-day lapse provision. Cf. Ross v. Blake, __ U.S. __, 136 S. Ct. 1850, 1858, 195 L.

Ed. 2d (2016) (finding a textual exception in the Prison Litigation Reform Act of 1995, 42

U.S.C. § 1997e (a), which requires exhaustion of only “such administrative remedies as

are available”) (emphasis added). That is, § 3582 (c)(1)(A) unambiguously conditions a

court’s authority to modify a previously-imposed sentence on satisfaction of its exhaustion

provisions.   See United States v. Vence-Small, No. 3:18-cr-00031 (JAM), 2020 WL

1921590, at *3 (D. Conn. Apr. 20, 2020) (“Importantly, however, Congress conditioned

the right of a defendant to file a motion for sentence reduction upon the defendant’s first



                                             8
     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 9 of 17




applying to the prison warden to file a motion on the defendant’s behalf.”); United States

v. Fana, 1:19-cr-11-GHW, 2020 WL 1816193, at *5 (S.D.N.Y. Apr. 10, 2020) (“The

language of this provision (“[t]he court may not”) expressly prohibits the Court from

granting relief unless the statutory preconditions are satisfied.”).

       As a statutory exhaustion provision—one imposed by Congress—§ 3582

(c)(1)(A)’s exhaustion requirement is not subject to judge-made exceptions, as judge-

made exhaustion requirements may be. See Ross, 136 S. Ct. at 1856-57; see also

Vence-Small, 2020 WL 1921590, at *4 (explaining that Ross “made clear that judges are

not at liberty to add judge-made exceptions to exhaustion requirements that are made

mandatory by statute”). As the Supreme Court explains:

              No doubt, judge-made exhaustion doctrines, even if flatly
              stated at first, remain amenable to judge-made exceptions.
              But a statutory exhaustion provision stands on different
              footing. There, Congress sets the rules—and courts have a
              role in creating exceptions only if Congress wants them to.
              For that reason, mandatory exhaustion statutes . . . establish
              mandatory exhaustion regimes, foreclosing judicial discretion.
              Time and again, this Court has taken such statutes at face
              value—refusing to add unwritten limits onto their rigorous
              textual requirements.

Id. (citations omitted); see also McCarthy v. Madigan, 503 U.S. 140, 144, 112 S. Ct. 1081,

117 L. Ed. 2d 291 (1992) (“Of ‘paramount importance’ to any exhaustion inquiry is

congressional intent. Where Congress specifically mandates, exhaustion is required.”

(citations omitted)).

       Consequently, because Congress did not write any exceptions into § 3582

(c)(1)(A)’s exhaustion provisions (other than the 30-day lapse provision), those plain and

unambiguous provisions must be strictly enforced and are not subject to judge-made

exceptions. See Theodoropoulos, 358 F.3d at 172 (“As a general rule, courts are required

                                              9
    Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 10 of 17




to strictly enforce statutory exhaustion requirements.”); Bastek v. Fed. Crop Ins. Corp.,

145 F.3d 90, 94 (2d Cir. 1998) (“Statutory exhaustion requirements are mandatory, and

courts are not free to dispense with them.”); United States v. DeMaria, 17 Cr. 569 (ER),

2020 WL 1888910, at *3 (S.D.N.Y. Apr. 16, 2020) (“The plain language of [§ 3582

(c)(1)(A)] does not give this Court any flexibility in allowing waiver.”).

       Numerous district courts in this circuit agree.         See, e.g., Ogarro, 2020 WL

1876300, at *3 (“Because the statutory language is unambiguous and mandatory, it must

be “strictly enforce[d].”); United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (Sullivan, Circuit Judge) (finding that a court

cannot grant relief under § 3582 (c)(1)(A) where the statutory exhaustion requirement is

not met); United States v. Gonzalez, 3:18-CR-00315 (KAD), 2020 WL 1940666, at *3 (D.

Conn. Apr. 22, 2020) (“the statute’s requirements are unambiguous and mandatory”);

Vence-Small, 2020 WL 1921590, at *4 (holding that “[t]he Supreme Court’s decision in

Ross v. Blake dictates the outcome here because section 3582 (c)(1)(A) creates a

statutory exhaustion requirement”); United States v. Smith, No. 3:16-cr-48 (MPS); 2020

WL 1903160, at *2-3 (D. Conn. Apr. 17, 2020) (“I view the exhaustion requirement in §

3582 (c) as mandatory and not subject to exceptions for futility or other judge-made

exceptions.”); DeMaria, 2020 WL 1888910, at *3 (finding § 3582 (c)(1)(A)’s exhaustion

requirement to be mandatory); United States v. Napout, 15-CR-252 (PKC), 2020 WL

1872455, at *1 (E.D.N.Y. Apr. 14, 2020) (finding exhaustion required); United States v.

Rensing, 16 CR 442 (VM), 2020 WL 1847782, at *1 (S.D.N.Y. Apr. 13, 2020) (finding

exhaustion required); Fana, 2020 WL 1816193, at *5 (“Congress’s intent is best discerned

from the text of the statute that it passed, and [§ 3582 (c)(1)(A)] prohibits the Court from



                                              10
     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 11 of 17




acting except upon satisfaction of the [exhaustion] conditions laid out in it.”); United States

v. Gentille, 19 Cr. 590 (KPF), 2020 WL 1814158, at *3 (S.D.N.Y. Apr. 9, 2020) (citing

cases and finding that “courts lack the authority to waive the administrative exhaustion

requirement stated in § 3582 (c)(1)(A)”); United States v. Roberts, 18-CR-528-5 (JMF),

2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020) (“Under Ross, the Court must abide by

Congress’s choice, given Section 3582 (c)’s clear command that the Court “may not”

grant compassionate release except under the conditions Congress prescribed.”); United

States v. Woodson, 18-cr-845 (PKC), 2020 WL 1673253, at *2 (S.D.N.Y. Apr. 6, 2020)

(finding § 3582 (c)(1)(A) “free from ambiguity” and rejecting argument that the exhaustion

requirement can be dispensed with in light of the COVID-19 crisis); Monzon, 2020 WL

550220, at *2 (requiring exhaustion).

        The Third Circuit also agrees, having recently found that “strict compliance with §

3582 (c)(1)(A)’s exhaustion requirement takes on added—and critical—importance”

during the existing COVID-19 crisis. United States v. Raia, No. 20-1033, 2020 WL

1647922, at *2 (3d Cir. Apr. 2, 2020) (describing the failure to exhaust as a “glaring

roadblock foreclosing compassionate release at this point”).

        To be sure, reasonable minds may differ, and this Court is keenly aware that other

district judges have reached the opposite conclusion and found § 3582 (c)(1)(A)’s

exhaustion requirement excusable. 5 Some have done so by finding § 3582 (c)(1)(A) to

be a non-mandatory claims-processing provision, rather than a jurisdictional dictate. See,

e.g., United States v. Bess, 16-cr-156, 2020 WL 1940809, at *2-7 (W.D.N.Y. Apr. 22,



5 Indeed, one court saw fit to reverse itself over the course of one week in light of the developing law in this
area. Compare United States v. Gross, No. 15-cr-769 (AJN), 2020 WL 1862251 (S.D.N.Y. Apr. 14, 2020)
(finding exhaustion mandatory) with Scparta, 2020 WL 1910481 (finding exhaustion excusable).

                                                      11
      Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 12 of 17




2020); United States v. Russo, 16-cr-441 (LJL), 2020 WL 1862294, at *4-7 (S.D.N.Y. Apr.

14, 2020); United States v. Bin Wen, 6:17-CR-06173 EAW, 2020 WL 1845104, at *4-7

(W.D.N.Y. Apr. 13, 2020); United States v. Haney, 19-cr-541 (JSR), 2020 WL 1821988,

at *3 (S.D.N.Y. Apr. 13, 2020). Others have done so by applying judge-made exhaustion

principles in reliance on Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019), where a

panel of the Second Circuit stated in dicta that “[e]ven where exhaustion is seemingly

mandated by statute or decisional law, the requirement is not absolute.” See e.g., United

States v. Sanchez, No. 18-cr-00140-VLB-11, 2020 WL 1933815, at *4 (D. Conn. Apr. 22,

2020); United States v. Sawicz, 08-cr-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr.

10, 2020); United States v. McCarthy, Crim. Case No. 3:17-CR-0230 (JCH), 2020 WL

1698732, at *3-4 (D. Conn. Apr. 8, 2020); United States v. Colvin, Criminal No. 3:19cr179

(JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020); Perez, 2020 WL 1546422, at *2-

*3.

        These courts are understandably anxious to reach the merits of defendants’

motions, just as this Court is. But the reasoning employed to achieve such expediency,

in this Court’s view, runs counter to the plain, unambiguous mandatory exhaustion

requirement imposed in § 3582 (c)(1)(A). For example, whether § 3582 (c)(1)(A) is

construed as a claims-processing or jurisdictional provision, it nonetheless remains an

express statutory directive requiring exhaustion that must be enforced. 6 See McCarthy,

503 U.S. at 144 (“Where Congress specifically mandates, exhaustion is required”)

(citations omitted); Coit Indep. Joint Venture v. Fed. Sav. & Loan Ins. Corp., 489 U.S.

561, 579, 109 S. Ct. 1361, 103 L. Ed. 2d 602 (1989) (“Our past cases have recognized


6 For this reason, it is unnecessary for this Court to wade into the jurisdictional-versus-claims-processing
thicket.

                                                     12
    Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 13 of 17




that exhaustion of administrative remedies is required where Congress imposed an

exhaustion requirement by statute.”); Bastek, 145 F.3d at 94 (“Faced with unambiguous

statutory language requiring exhaustion of administrative remedies, ‘[a court is] not free

to rewrite the statutory text.’”) (quoting McNeil v. United States, 508 U.S. 106, 111, 113

S. Ct. 1980, 124 L. Ed. 2d 21 (1993)); Vence-Small, 2020 WL 1921590, at *4 (“Section

3582 (c)(1)(A) doubtlessly creates a type of mandatory statutory exhaustion

requirement.”); Ogarro, 2020 WL 1876300, at *3 (“But regardless of whether the statute

is jurisdictional or a claim-processing rule, its exhaustion requirements are clearly

mandatory.”); Monzon, 2020 WL 550220, at *2 (“It is unnecessary to resolve here whether

§ 3582 (c) creates a jurisdictional bar to the modification of Monzon’s sentence or simply

sets forth a statutory exhaustion requirement. If it imposes the latter, it must be “strictly

enforce[d].”); cf. Bess, 2020 WL 1940809, at *6 (acknowledging that “the text of section

3582 (c)(1)(A) unambiguously mandates exhaustion,” but proceeding to find the provision

subject to equitable exceptions).

       And reliance on Washington v. Barr is misplaced because Barr did not involve a

statutorily-mandated exhaustion provision. 925 F.3d at 118. Rather, the panel’s dicta

came in the context of it examining a judge-made exhaustion provision and in exploring

exceptions to judge-made exhaustion provisions set out by the Supreme Court in

McCarthy. The panel’s statement was therefore not necessary to its holding and appears

to be in conflict with the law governing statutorily-mandated exhaustion provisions set

forth above. This Court therefore considers Barr neither controlling nor instructive. See,

e.g., Gonzalez, 2020 WL 1940666, at *3 (distinguishing Barr and finding that “it did not

conclude that courts can waive exhaustion requirements that are explicitly mandated by



                                             13
    Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 14 of 17




statute”); Vence-Small, 2020 WL 1921590, at *4 (explaining why Barr is inapplicable);

DeMaria, 2020 WL 1888910, at *3 (same); Ogarro, 2020 WL 1876300, at *4

(characterizing the dicta in Barr as “speak[ing] only to exhaustion requirements implied

by a statute’s structure and purpose, not to requirements that are expressly provided in

the statute itself”); Woodson, 2020 WL 1673253, at *3 (distinguishing Barr). As the

Supreme Court recently reiterated in Ross, the distinction between statutorily-required

and judge-made exhaustion provisions is crucial, for statutorily-required exhaustion

provisions foreclose judicial discretion to excuse them. See Ross, 136 S. Ct. at 1856-57;

see also Beharry v. Ashcroft, 329 F.3d 51, 56 (2d Cir. 2003) (finding the distinction “pivotal

. . . because statutory exhaustion requirements are mandatory, while the judicial

(common-law) exhaustion doctrine is discretionary and includes a number of

exceptions”).

       Consequently, this court continues, see Schultz, 2020 WL 1872352, at *5, to fall

with those courts finding that the statutorily-mandated exhaustion requirements in § 3582

(c)(1)(A) cannot be excused and instead “must be strictly enforced.” Monzon, 2020 WL

550220, at *2 (citing Theodoropoulos, 358 F.3d at 172).            The plain, unambiguous

language of the statute compels this result. Indeed, Congress already accounted for a

common exception to exhaustion—futility—by implementing the 30-day lapse provision,

thereby affording inmates access to judicial review if the Bureau of Prisons fails to act on

motions to reduce sentence within 30 days of receiving them. See Roberts, 2020 WL

1700032, at *2 (finding the 30-day lapse provision to be “a limited futility-like exception”).

Nothing in the statute suggests that Congress intended any further judge-made

exceptions to supplement this scheme. See Vence-Small, 2020 WL 1921590, at *4



                                             14
       Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 15 of 17




(finding that “[t]he 30-day waiting time rule functions as an exception to a plenary

exhaustion requirement, and the statute does not invite judges to craft additional

exceptions.”); Fana, 2020 WL 1816193, at *5 (“Congress’ intent is best discerned from

the text of the statute that it passed, and [§ 3582 (c)(1)(A)] prohibits the Court from acting

except upon satisfaction of the conditions laid out in it.”).

          It is thus plain that Congress intended the Bureau of Prisons to receive all requests

for sentence modification and to have at least 30 days to act on them before those

requests are presented to the federal courts. 7 See Ogarro, 2020 WL 1876300, at *2. As

draconian as this result may seem in the midst of the COVID-19 pandemic, this is the

statutory scheme that Congress has developed for modification of imposed terms of

imprisonment, even in times of national crisis. 8 See Vence-Small, 2020 WL 1921590, at

*5 (noting that “Congress did not create an emergency exception to the exhaustion

requirement”). And as the DeMaria court put it, district courts “can only respond to this

crisis using tools given to it by Congress.” 2020 WL 1888910, at *1. In the absence of



7   As the Woodson court noted, there may be good reason for this scheme:

                  Giving the BOP the opportunity to speak first may obviate the need for
                  judicial action where a defendant’s application is granted. If the BOP
                  denies a defendant’s application, the BOP’s decision may inform the Court
                  of why the agency does not consider the relief warranted. The present
                  national health emergency makes thoughtful and considered input from
                  the BOP all the more valuable in avoiding unwarranted disparities among
                  convicted defendants.

2020 WL 1673253, at *3; see also Ogarro, 2020 WL 1876300, at *2 (explaining the purpose of requiring
exhaustion).

8This Court notes that Congress passed legislation in specific response to the COVID-19 outbreak, but did
not modify the § 3582 (c)(1)(A) statutory scheme, which it surely could have elected to do. See Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. 116-136 (2020). Instead, Congress provided
additional authority to the Attorney General and Director of the Bureau of Prisons, thereby evidencing its
considered judgment that the COVID-19 pandemic “require[s] a centralized response by a specialized
agency in the executive branch, not piecemeal consideration by courts.” Ogarro, 2020 WL 1876300, at *5.


                                                    15
     Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 16 of 17




statutory exceptions to § 3582 (c)(1)(A)’s exhaustion requirements, this Court finds that it

is bound to strictly enforce them. See Theodoropoulos, 358 F.3d at 172; Vence-Small,

2020 WL 1921590, at *6 (“If I were now to recognize an emergency exception . . . I would

be simply re-writing the law to create an exception that Congress did not enact and did

not plainly intend.”); Ogarro, 2020 WL 1876300, at *5 (“[T]here is nothing in the First Step

Act or its history to suggest that courts may modulate the exhaustion waiting period when

they see fit.”); Roberts, 2020 WL 1700032, at *2 (“Given Congress’s decision to mandate

exhaustion and to specify a single alternative, the Court is not free to infer a general

“unwritten ‘special circumstances’ exception.” (quoting Ross, 136 S. Ct. at 1856, 1862)).

Accordingly, because Cassidy failed to exhaust his administrative rights as statutorily

required, his motion must be denied without prejudice. 9

                                           IV. CONCLUSION

        Because Cassidy failed to exhaust his administrative rights as statutorily required

under 18 U.S.C. § 3592 (c)(1)(A), his motion for release or reduction of sentence will be

denied without prejudice.




9Given the fluidity of this unprecedented situation and the desire to avoid stale motions, this Court finds it
procedurally preferable to deny Cassidy’s motion without prejudice to the filing of an updated motion once
exhaustion is complete, rather than to hold the present motion, filed almost two weeks ago, in abeyance.

                                                     16
    Case 1:17-cr-00116-WMS-MJR Document 61 Filed 04/24/20 Page 17 of 17




                                     V. ORDER

         IT HEREBY IS ORDERED, that Cassidy’s Motion for Release or Sentence

Reduction (Docket No. 55) is DENIED without prejudice.

         SO ORDERED.


Dated:        April 24, 2020
              Buffalo, New York
                                                      s/William M. Skretny
                                                     WILLIAM M. SKRETNY
                                                    United States District Judge




                                         17
